Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating, reporting and storing data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An information processing device that detects an anomaly in an in-vehicle network provided in a vehicle, the information processing device comprising: [Additional elements that do not amount to more than the judicial exception, i.e., processing device.]
	an individual rule storage in which at least an individual rule is stored, the individual rule being a rule generated for the vehicle; [Abstract idea of storing data. Mental process. A human-mind with pen and paper can store individual rules.]
	an integrated rule storage in which an integrated rule is stored, the integrated rule being a rule generated for a plurality of vehicles including the vehicle; and [Abstract idea of storing data. Mental process. A human-mind with pen and paper can store integrated rules.]
	a processing unit that performs, using a rule stored in at least one of the individual rule storage or the integrated rule storage, an anomaly detection process on a frame transmitted on the in-vehicle network, wherein [Abstract idea of collecting and analyzing data. Mental process. A human-mind with pen and paper can detect an anomaly process on a frame transmitted on a network, e.g., visual inspection.]
	when a rule is stored in the individual rule storage and a rule is stored in the integrated rule storage, the processing unit performs the anomaly detection process, using the rule stored in one storage out of the individual rule storage and the integrated rule storage, the one storage being predetermined according to a detection target. [Abstract idea of collecting and analyzing data. Mental process. A human-mind with pen and paper can perform an anomaly detection process based on rules.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “[a]n information processing device that detects an anomaly in an in-vehicle network provided in a vehicle…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating, reporting and storing data (i.e., store, detect). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., processing device. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 2 recites the following:
	The information processing device according to claim 1, wherein an initial rule is further stored in the individual rule storage, the initial rule being a predetermined rule regarding the vehicle, and [Abstract idea of storing data. Mental process.]
	even when a rule is stored in the individual rule storage and a rule is stored in the integrated rule storage, if the initial rule is stored in the individual rule storage, the processing unit performs the anomaly detection process, using the integrated rule stored in the integrated rule storage. [Abstract idea of collecting and analyzing data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 3 recites the following:
	The information processing device according to claim 1, wherein when a rule is stored in only one of the individual rule storage and the integrated rule storage, the processing unit performs the anomaly detection process using the rule which is stored. [Abstract idea of collecting and analyzing data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 4 recites the following:
	The information processing device according to claim 1, wherein the processing unit further performs an invalidation process of invalidating the frame in which an anomaly is detected in the anomaly detection process. [Abstract idea of collecting and analyzing data. Mental process. Note, Applicant’s specification recites, “the information processing device can prevent a frame in which an anomaly is detected in the anomaly detection process from being received by other devices connected to the in-vehicle network…” See Specification page 5 line 35. If similar subject matter is incorporated with language of claim 4, rejection would be withdrawn.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 5 recites the following:
	The information processing device according to claim 1, wherein the processing unit further performs an alert process of outputting an alert for the frame in which an anomaly is detected in the anomaly detection process. [Abstract idea of analyzing and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 6 recites the following:
	The information processing device according to claim 1, wherein the processing unit performs at least one process out of (i) an invalidation process of invalidating the frame in which an anomaly is detected in the anomaly detection process or [Abstract idea of collecting and analyzing data. Mental process.]
	(ii) an alert process of outputting an alert for the frame in which an anomaly is detected in the anomaly detection process, the at least one process being predetermined according to a detection target. [Abstract idea of analyzing and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 7 recites the following:
	The information processing device according to claim 1, wherein a plurality of rules each to be applied to the vehicle in a different one of situations are stored in the individual rule storage, [Abstract idea of storing data. Mental process.]
	the vehicle includes a sensor that performs sensing inside or outside the vehicle, and [Additional elements that do not amount to more than the judicial exception, i.e., processing device.]
	the processing unit selects one rule from among the plurality of rules stored in the individual rule storage, according to a result of sensing by the sensor, and performs the anomaly detection process using, as the individual rule, the one rule selected. [Abstract idea of collecting and analyzing data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 8 recites the following:
	The information processing device according to claim 1, wherein a plurality of rules each to be applied to the vehicle in a different one of situations are stored in the integrated rule storage, [Abstract idea of storing data. Mental process.]
	the vehicle includes a sensor that performs sensing inside or outside the vehicle, and [Additional elements that do not amount to more than the judicial exception, i.e., processing device.]
	the processing unit selects one rule from among the plurality of rules stored in the integrated rule storage, according to a result of sensing by the sensor, and performs the anomaly detection process using, as the integrated rule, the one rule selected. [Abstract idea of collecting and analyzing data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 9 recites the following:
	The information processing device according to claim 1, further comprising: an individual rule history storage in which the individual rule prior to updating is stored, [Abstract idea of storing data. Mental process.]
	when the individual rule stored in the individual rule storage is updated, wherein when a predetermined condition is satisfied, the processing unit: copies the individual rule stored in the individual rule history storage into the individual rule storage; and performs the anomaly detection process after copying the individual rule. [Abstract idea of collecting and analyzing data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 10 recites the following:
	The information processing device according to claim 1, further comprising: an integrated rule history storage in which the integrated rule prior to updating is stored, [Abstract idea of storing data. Mental process.]
	when the integrated rule stored in the integrated rule storage is updated, wherein when a predetermined condition is satisfied, the processing unit: copies the integrated rule stored in the integrated rule history storage into the integrated rule storage; and performs the anomaly detection process after copying the integrated rule. [Abstract idea of collecting and analyzing data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates, reports and stores data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processing device.
	Claim 11 is rejected based on similar reasons given to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe JP 2021048495 (hereinafter “Watanabe”) in view of Stein et al. US 2022/0164248 (hereinafter “Stein”).

	Regarding claim 1: An information processing device that detects an anomaly in an in-vehicle network provided in a vehicle, the information processing device comprising: [Watanabe, FIG. 1 and FIG. 7]
	a processing unit that performs, an anomaly detection process on a frame transmitted on the in-vehicle network, wherein [Watanabe, FIG. 1 and FIG. 7: In step S102, the CPU 201 confirms the presence or absence of unauthorized intrusion. Specifically, the CPU 201 confirms the presence or absence of unauthorized intrusion by referring to the intrusion detection rule defined by the intrusion detection learning parameter. When there is a communication frame that deviates from the intrusion detection rule, the CPU 201 determines that the communication frame is illegal and determines that there is an illegal intrusion.]
	the processing unit performs the anomaly detection process, the one storage being predetermined according to a detection target. [Watanabe, FIG. 1 and FIG. 7: In step S106, the CPU 201 updates the intrusion detection learning parameter based on the learned information. At this time, the updated intrusion detection learning parameters are stored in the secure storage 204. Then, the detection learning process ends.]
	Watanabe does not expressively disclose all limitations.
	Stein teaches: an individual rule storage in which at least an individual rule is stored, the individual rule being a rule generated for the vehicle; [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	an integrated rule storage in which an integrated rule is stored, the integrated rule being a rule generated for a plurality of vehicles including the vehicle; and [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	using a rule stored in at least one of the individual rule storage or the integrated rule storage, [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	when a rule is stored in the individual rule storage and a rule is stored in the integrated rule storage, [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	using the rule stored in one storage out of the individual rule storage and the integrated rule storage, [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined Watanabe’s detection rules with Stein’s set of rules usable for identifying anomalies. One would have been motivated to have combined the prior arts because both inventions focus on defining rules for detecting anomalies within frame messages of a vehicle network.
	Regarding claim 2: The information processing device according to claim 1, wherein an initial rule is further stored in the individual rule storage, the initial rule being a predetermined rule regarding the vehicle, and [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	even when a rule is stored in the individual rule storage and a rule is stored in the integrated rule storage, if the initial rule is stored in the individual rule storage, the processing unit performs the anomaly detection process, using the integrated rule stored in the integrated rule storage. [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	Regarding claim 3: The information processing device according to claim 1, wherein when a rule is stored in only one of the individual rule storage and the integrated rule storage, [Stein, 0025 and 0117]
	the processing unit performs the anomaly detection process using the rule which is stored. [Watanabe, FIG. 1 and FIG. 7: In step S106, the CPU 201 updates the intrusion detection learning parameter based on the learned information. At this time, the updated intrusion detection learning parameters are stored in the secure storage 204. Then, the detection learning process ends.]
	Regarding claim 4: The information processing device according to claim 1, wherein the processing unit further performs an invalidation process of invalidating the frame in which an anomaly is detected in the anomaly detection process. [Watanabe, FIG. 1 and FIG. 7: In step S104, the CPU 201 executes an intrusion countermeasure process. In the intrusion countermeasure processing, the illegal communication frame is saved as intrusion detection data (see FIG. 9), the processing server 14 is notified that there is an illegal intrusion, and the intrusion detection unit 260 of the illegal communication frame is used. Isolate.]
	Regarding claim 5: The information processing device according to claim 1, wherein the processing unit further performs an alert process of outputting an alert for the frame in which an anomaly is detected in the anomaly detection process. [Watanabe, FIG. 1 and FIG. 7: In step S106, the CPU 201 updates the intrusion detection learning parameter based on the learned information. At this time, the updated intrusion detection learning parameters are stored in the secure storage 204. Then, the detection learning process ends.]
	Regarding claim 6: The information processing device according to claim 1, wherein the processing unit performs at least one process out of (i) an invalidation process of invalidating the frame in which an anomaly is detected in the anomaly detection process or [Watanabe, FIG. 1 and FIG. 7: In step S104, the CPU 201 executes an intrusion countermeasure process. In the intrusion countermeasure processing, the illegal communication frame is saved as intrusion detection data (see FIG. 9), the processing server 14 is notified that there is an illegal intrusion, and the intrusion detection unit 260 of the illegal communication frame is used. Isolate.]
	(ii) an alert process of outputting an alert for the frame in which an anomaly is detected in the anomaly detection process, the at least one process being predetermined according to a detection target. [Watanabe, FIG. 1 and FIG. 7: In step S106, the CPU 201 updates the intrusion detection learning parameter based on the learned information. At this time, the updated intrusion detection learning parameters are stored in the secure storage 204. Then, the detection learning process ends.]
	Regarding claim 7: The information processing device according to claim 1, wherein a plurality of rules each to be applied to the vehicle in a different one of situations are stored in the individual rule storage, [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	the vehicle includes a sensor that performs sensing inside or outside the vehicle, and [Stein, 0133: “The sensors may include one or more sensors, for example, an engine operation sensor, an environmental condition sensor (e.g. temperature sensor, a light sensor, a humidity sensor, etc.)… The I/O controllers may include one or more controllers adapted to connect to one or more of the sensors, the ECUs and/or the like.”] 
	the processing unit selects one rule from among the plurality of rules stored in the individual rule storage, according to a result of sensing by the sensor, and performs the anomaly detection process using, as the individual rule, the one rule selected. [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	Regarding claim 8: The information processing device according to claim 1, wherein a plurality of rules each to be applied to the vehicle in a different one of situations are stored in the integrated rule storage, [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	the vehicle includes a sensor that performs sensing inside or outside the vehicle, and [Stein, 0133: “The sensors may include one or more sensors, for example, an engine operation sensor, an environmental condition sensor (e.g. temperature sensor, a light sensor, a humidity sensor, etc.) … The I/O controllers may include one or more controllers adapted to connect to one or more of the sensors, the ECUs and/or the like.”]
	the processing unit selects one rule from among the plurality of rules stored in the integrated rule storage, according to a result of sensing by the sensor, and performs the anomaly detection process using, as the integrated rule, the one rule selected. [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	Regarding claim 9:
	The information processing device according to claim 1, further comprising: an individual rule history storage in which the individual rule prior to updating is stored, when the individual rule stored in the individual rule storage is updated, wherein when a predetermined condition is satisfied, the processing unit: copies the individual rule stored in the individual rule history storage into the individual rule storage; and performs the anomaly detection process after copying the individual rule. [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	Regarding claim 10: The information processing device according to claim 1, further comprising: an integrated rule history storage in which the integrated rule prior to updating is stored, when the integrated rule stored in the integrated rule storage is updated, wherein when a predetermined condition is satisfied, the processing unit: copies the integrated rule stored in the integrated rule history storage into the integrated rule storage; and performs the anomaly detection process after copying the integrated rule. [Stein, 0025: “…obtain a training set including a plurality of CAN messages associated with respective one or more vehicles… automatically generate a set of rules, each rule of the rules defining a corresponding statistical relationship of the statistical relationships, wherein the set of rules is usable for identifying anomalies within a sequence of input CAN messages…” and 0117: “…the data repository 120 can also store the ADE generated by the system, e.g. for distributing it to vehicles on which it is to operate and/or for executing it when system 100 receives CAN messages for classification as anomalous or not.”]
	Claim 11 is rejected based on the same citations and rationale given to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113